Citation Nr: 1547508	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 2000 to July 2004.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for right iliotibial band syndrome, claimed as a right knee condition.  

The Veteran testified at an August 2015 hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for service connection for a right knee disorder, the record reflects that the Veteran underwent a VA examination in August 2012 for a left knee condition.  The examiner was asked to provide an opinion as to whether it was at least as likely as not that the Veteran's left knee condition was incurred in or caused by an injury that occurred in service.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was examination of the left knee was unremarkable.  

The examiner also indicated that the Veteran claimed that he never injured his left knee during service, and that November 2003 service treatment records incorrectly noted that his left knee was injured, when in fact he "clearly and repeatedly indicated that his right knee was the area injured during military service."  In response, the examiner provided an opinion that it was less likely than not that the Veteran's currently diagnosed right iliotibial band syndrome was incurred in or caused by his military service.  The examiner indicated that there was no documentation of right knee complaints in the service treatment records provided for review, and without actual documentation of such complaints in the service records no objective association could be made.  The examiner also indicated that although the Veteran indicated that the November 2003 service treatment records incorrectly wrote left knee when it should have read right knee, that statement did not constitute an objective finding to base a medical opinion upon.

The Veteran contends that the November 2003 service treatment records incorrectly noted that the left knee was affected, when in fact he injured his right knee.  November 2003 service treatment records show the Veteran having sought treatment for left knee pain and having been assessed as having iliotibial band tendonitis.  In an August 2012 statement, the Veteran stated that the Marine corpsman who examined his knee could not tell his left knee from his right knee while facing him.  The Veteran also indicated that he didn't know the records stated that it was his left knee until he was in the process of filing a disability claim with his VA representative.  At his August 2015 Board hearing, the Veteran indicated that around 2002, before he was deployed to Iraq and after his deployment to Japan, while undergoing an exercise called "boots and utes,"  he was running and got a sharp pain in his leg.  He was treated by a corpsman, who was facing him as he sat on a table, and actually examined his right knee.  The Board notes that the Veteran is competent to report that he injured his right knee instead of his left knee during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also finds the Veteran's contentions to be credible, as he has consistently reported that he injured his right knee, not his left knee during service.  Consequently, the Board also accepts that the Veteran sought treatment for his right knee in service, and that the November 2003 service treatment records incorrectly identified the Veteran having injured his left knee during service.

Therefore, in light of these findings, the Board finds that a new VA examination and medical opinion is necessary, which considers whether the Veteran's currently diagnosed right iliotibial band syndrome is related to his right knee injury during service.  

Also, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the VA Greater Los Angeles Healthcare System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2011 to the present.

2.  Schedule the Veteran for VA joints examination with a physician with the appropriate expertise in order to determine the nature and etiology of his right knee disorder.  The entire claims file, including a copy of this entire remand, must be reviewed by the examiner in conjunction with the examination.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

Based on a review of the lay and medical evidence (the service treatment records in particular) and clinical findings, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disorder, including right iliotibial band syndrome, is related to the Veteran's military service. 

The examiner must be informed that the Board accepts as credible the Veteran's assertion that he injured his right knee, not his left knee during service.  The Board also accepts that the November 2003 service treatment records incorrectly identified the Veteran's left knee and that the examiner should consider that the right knee was the one that was examined in November 2003. 

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  A full and complete explanation for any opinion expressed is required.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A Veteran's statement may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner is unable to provide the opinion
requested, then he or she must state so and why.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




